Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 1 of 50 Page ID #:638




                          EXHIBIT 4
                            Will Hobson, et al.,

               “Lewd cheerleader videos, sexist rules:
                 Ex-employees decry Washington’s
                     NFL team workplace,”

                          The Washington Post
                            (Aug. 26, 2020)
    Case
The Wa hi g2:20-mc-00076-MWF-MRW
              P                  Document 16-7 Filed 09/03/20 Page 2 of 50 Page ID #:639




     Le d chee leade
   ide    e i    le E
     em l ee dec
  Wa hi g      NFL eam
            k lace




                                                                                           /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 3 of 50 Page ID #:640




                    Cl ck i e f m  lef : Mega Imbe , Tiffa
                    Bac Sc b , Alicia Klei , Sha    Sla e a d
                    Rachel E gle  Ph      b T i L Sa d The
                    Wa hi g P   Je e Di ma , E ich Schlegel a d
                    Na ha M ga f The Wa hi g     P




                    B W ll Ho       o , B th R   h rd, L z Cl r   d
                    D lto B          tt
                    AUGUST      ,




                    In Bea ie on he Beach, he official
                     ideo ch onicling he making of he
                    Wa hing on NFL eam 2008
                    chee leade            im     i calenda , he
                                                                                     /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 4 of 50 Page ID #:641
                      omen f olic in he and, a e abo
                     hei c         om bikini and p ai e a
                    pho og aphe fo p             ing hem a ea e
                    in e ing         he e ome ime onl a
                         a egicall placed p op o igh l
                    f amed ho         hielded o he     i e ba e
                    b ea       .

                    Wha he chee leade             didn kno
                      a    ha ano he         ideo, in ended
                         ic l fo p i a e         e, o ld be
                    p od ced         ing foo age f om ha
                     ame hoo . Se o cla ic ock, he 10-
                    min e nofficial ideo fea               ed
                    momen            hen nipple      e e
                    inad e en l e po ed a            he omen
                     hif ed po i ion o adj           ed p op .

                    The le d o         ake     e e ha La
                    Michael, hen he eam lead
                    b oadca e and a enio             ice
                    p e iden , efe ed o a            he good
                    bi     o       he good pa      , acco ding o
                    B ad Bake , a fo me membe of
                    Michael          aff. Bake    aid in an
                    in e ie         ha he a p e en           hen
                    Michael old         affe     o make he ideo
                    fo eam o ne Daniel Sn de .

                    Sn de and he eam p o ided no
                    commen af e he               e e gi en

                                                                                     /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 5 of 50 Page ID #:642
                     epea ed oppo        ni ie     o e pond o
                     hi and o he allega ion befo e he
                    p blica ion of hi       o . In a
                      a emen elea ed ho             af e hi
                      o      a p bli hed online
                    Wedne da , Sn de             o e, I do no
                    ha e an kno ledge of he en- ea
                    old ideo      efe enced in he      o .I
                    did no eq e          hei c ea ion and I
                    ne e    a     hem.

                    Michael al o adaman l denied he
                    allega ion.

                     No hing can be f       he f om he
                          h. I a ne e a ked o no did I
                    a k omeone o compile ideo a               o
                    de c ibed, Michael aid in an
                    in e ie .

                    Bake     ecall o he     i e.

                     La      aid ome hing o he effec of,
                     We ha e a pecial p ojec ha           e
                    need o ge done fo he o ne oda :
                    He need        o ge he good bi        of he
                    behind- he- cene        ideo f om he
                    chee leade     hoo on o a DVD fo
                    him,     aid Bake , ho a a p od ce
                    in he eam b oadca            depa men
                    f om 2007 o 2009.

                                                                                     /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 6 of 50 Page ID #:643
                    The Wa hing on Po         ob ained a cop
                    of he 2008 ideo f om ano he
                    fo me emplo ee, along i h a imila
                    o    ake     ideo f om he q ad
                        im     i calenda    hoo in he
                    Dominican Rep blic in 2010 ha
                    incl ded a clo e- p of one
                    chee leade      p bic a ea, ob c ed
                    onl b gold bod pain .

                    In addi ion, a fo me b oadca ing
                    p od ce fo he eam old The Po
                     ha Michael o de ed ha he 2010
                     ideo be b ned o a DVD i led Fo
                    E ec i e Mee ing. The fo me
                    p od ce did no ecall Michael
                    men ioning Sn de . Bo h fo me
                    emplo ee       poke on he condi ion of
                    anon mi       beca     e he fea ed
                     e alia ion. Michael denied kno ledge
                    of an       ch ideo .




                                                                                     /
Case 2:20-mc-00076-MWF-MRW       Document
                     The new allegations    16-7
                                         come       Filed 09/03/20
                                              at a perilous time for Page 7 of 50 Page ID #:644
                        Washington Football Team owner Daniel Sn der. (John
                        McDonnell/The Washington Post)



                        On A g. 18, The Po              emailed he
                            eam p blic ela ion            ep e en a i e
                        a        mma      of i     epo ing and
                        de ailed q e ion . The eam, h o gh
                        i       p blic ela ion fi m and la            e ,
                            eq e ed addi ional da           o e pond
                        and did no accep epea ed offe
                        f om The Po              o ho    eam official
                            he e ideo . Ul ima el , he eam
                        p o ided no commen , and Sn de did
                        no ag ee o an in e ie .

                        The i -pa ag aph              a emen Sn de
                            elea ed Wedne da began: The
                        beha io de c ibed in he Wa hing on
                        Po         la e      o     ha no place in o
                        f anchi e, o in o             ocie . While I
                            a     na a e of he e allega ion            n il
                            he      faced in he media, I ake f ll
                            e pon ibili      fo he c l       e of o
                        o gani a ion.

                        In e pon e o la             mon h Po
                            epo de ailing allega ion of
                            ide p ead e           al ha a men in hi
                            eam f on office, incl ding b
                        Michael, Sn de p blicl              a ed ha
                             ch beha io          ha no place in o
                                                                                                  /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 8 of 50 Page ID #:645
                    f anchi e and hi ed a la fi m o               e
                    ne emplo ee            anda d fo he
                    f       e.

                    B      in e ie         i h mo e han 100
                    c      en and fo me emplo ee and a
                        e ie of in e nal compan
                    doc men         and o he    eco d   ho
                        ha , in hi 21 ea     of o ne hip,
                    Sn de ha p e ided o e an
                    o gani a ion in hich omen a               he
                    ha e been ma ginali ed, di c imina ed
                    again        and e ploi ed. The emplo ee
                    al o de c ibed an a mo phe e in hich
                    b ll ing and demeaning beha io b
                    managemen c ea ed a clima e of fea
                        ha allo ed ab      i e beha io o
                    con in e nchecked.

                    T en -fi e omen             mo    of hem
                        peaking on he condi ion of
                    anon mi         beca    e of nondi clo    e
                    ag eemen         o fea of ep i al        old
                    The Po         ha he e pe ienced e            al
                    ha a men          hile o king fo he
                        eam. The de c ibed male bo e ,
                    colleag e and pla e         commen ing on
                        hei bodie and clo hing,
                    inco po a ing e         al inn endo in o
                        o kplace con e a ion and making
                        n an ed ad ance in pe on o           ia
                                                                                     /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 9 of 50 Page ID #:646
                          email , e     me age and ocial
                          media. Man        aid he         e e mo i a ed
                          o peak o      beca        e he      e e
                          ange ed b Sn de           commen          af e
                          The Po      epo la        mon h ha
                          de ailed allega ion f om ano he 17
                           omen, hich he             ead a an a emp
                          o di ance him elf f om he
                           o kplace c l      e de c ibed.

                                               One of he omen
W   h gt   P   t r p rt
                                               in e ie ed fo hi
1 omen acc e fo me Red kin
emplo ee of e al ha a men and e bal                 o   acc    ed
ab e
Read ela ed o
                                               Sn de of di ec l
                                               h milia ing he , he
                                               fi          ch claim
                          made o The Po . Fo me chee leade
                          Tiffan Bacon Sco b            aid Sn de
                          app oached he a a 2004 cha i
                          e en a      hich he chee leade              e e
                          pe fo ming and        gge ed he join hi
                          clo e f iend in a ho el oom o he
                          co ld ge o kno each o he be e .
                          Sco b       acco n        a      ppo ed b
                          h ee f iend       he poke o ho l
                          af e    a d abo      he alleged inciden ,
                          incl ding he eam fo me
                          chee leade di ec o .

                          In hi    a emen , Sn de           aid: We a e
                          di appoin ed M . Sco b              o ld
                                                                                     /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 10 of 50 Page ID
                    peak o he ne #:647
                                 pape b ne e
                  b ing an of he e allega ion         o
                  managemen       a en ion, pa ic la l
                   ince he i    ill pa of o
                  o gani a ion a a ol n ee           i ho
                  chee leade . I an o neq i ocall
                    a e ha hi ne e happened. M .
                  Sco b did no epo            hi alleged
                  inciden o an one on he eam in
                  2004, in he 8 ea      a a chee leade ,
                  o a an     ime in he pa      16 ea .

                  Man of he omen ho ha e come
                  fo   a d in ecen      eek     ih
                  ha a men allega ion poin ed o
                  fo me e ec i e named in he
                  p e io   Po    epo : Ale San o , he
                   ecen l fi ed p o pe onnel di ec o ;
                  Michael, he cl b long ime adio
                   oice and a enio      ice p e iden , ho
                  ab p l    e i ed la   mon h; Denni
                  G eene, fo me p e iden of b             ine
                  ope a ion , ho lef in 2018 amid
                  allega ion he had old acce          o
                  chee leade ; and Mi ch Ge hman,
                  fo me chief ope a ing office , ho lef
                  in 2015. San o and Ge hman
                  declined o commen fo hi             o .
                  G eene did no e pond o eq e                   fo
                  commen .


                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 11 of 50 Page ID
                                 #:648




                  Larr Michael, lef , he eam's former radio oice,
                  denied asking for an o ake ideo from cheerleaders'
                  s ims i foo age fea ring par ial n di . (John
                  McDonnell The Washing on Pos ) A former in ern said
                  she ried o lodge a se al harassmen complain in
                    1 agains Ale San os, righ , he recen l fired pro
                  personnel direc or, and as old she o ld ha e o
                  a oid San os or q i . (AP) (John McDonnell The
                  Washing on Pos Associa ed Press)



                  Some omen de c ibed an
                  o e     helming en e of helple ne
                  and an ab ence of op ion beca               e he
                   eam one-pe on h man e o ce
                  depa men ha been               pe i ed b
                  e ec i e        ho appea ed, o hem, o
                  condone hi beha io . One fo me
                  in e n aid he ied o lodge a e                 al
                  ha a men complain again                 San o
                  in 2016, b      S ephen Choi, he
                  o gani a ion chief financial office ,
                   old he he eam had a male-
                  domina ed c l          e and he o ld
                  ha e o a oid San o o q i . She q i .
                  Choi declined o commen .



                                                                                /
  Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 12 of 50 Page ID
                     Man omen al o#:649
                                      aid gende -ba ed
                           official policie and info mal p ac ice
                           limi ed hei abili           o do hei job
                           and denied hem oppo              ni ie fo
                           ca ee ad ancemen .

                           Alicia Klein, a 27- ea -old Geo ge o n
                           Uni e i          g ad a e     den       hen he
                           in e ned fo he eam in 2010, aid he
                           pa ed p a chance o e end he
                           in e n hip beca        e he fel     o
                             ncomfo able abo            male e ec i e
                           con an l         ema king on he look .

                                                   I     a pe a i e,
                                                   aid Klein, no a
                                                   po     e ec i e and
                                                  p ofe o in B a il.
                                                   I didn      ell an one
                                                  beca    ei       a
                                                  emba a ing and
                                                  demeaning, and I
                                                      an ed o ell
                                                  e e one ha I had
                                                      o ked in he NFL.

                                                  In 2017, a Choi
Alicia Klein as an intern ith the team in
   1 .                                            di ec ion, he eam
                                                  h man e o ce
                             affe emailed all emplo ee a
                            cond c polic          e     ic ing he

                                                                                  /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 13 of 50 Page ID
                   mo emen of omen
                                 #:650in he b ilding
                   o minimi e hei in e ac ion i h
                  pla e . The email made fo mal ha
                  long had been an nde       ood
                  di ec i e, acco ding o e e al fo me
                  emplo ee , ha        omen ho ld a oid
                  foo ball ope a ion a ea o        of
                  conce n he       o ld di   ac pla e .

                  Se e al omen aid he end ed
                  ha a men and e bal ab        e ha lef
                  linge ing emo ional damage. Some
                  fo med an info mal online         ppo
                  g o p fo fo me eam emplo ee .
                  Some aid he fel        o king fo he
                   eam lef hem i h po - a ma ic
                       e   di o de .

                  [Sall Jenkin : Daniel Sn de ha
                  no       emba a ed     and e po ed
                   he en i e NFL]

                  B i an Pa e i, a D.C.-a ea ma ke ing
                  e ec i e ho o ked in he eam
                  comm ni       and cha i able p og am
                  f om 2007 o 2012, aid he became o
                  ang      and dep e ed d ing he ime
                    i h he eam ha he famil              aged
                  an in e en ion o con ince he o eek
                   he ap .


                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 14 of 50 Page ID
                    I a like f e h mea
                                   #:651 o a pack of
                    ol e e e      ime a ne pack of
                  in e n    o ld come in, Pa e i aid. I
                    a like a f a ho    e, i h men lined
                   p in he lobb       a ching omen alk
                  in and o . Yo con an l fel he e
                    e e e e on o .

                  Pa e i and Sco b a e among 12
                  fo me eam emplo ee            ho ha e
                   e ained a o ne Li a J. Bank ,
                  pa ne in he D.C. fi m Ka , Ma hall
                  and Bank , hich peciali e in ci il
                   igh , emplo men and e          al
                  ha a men la .

                   A o kplace c l       e hi    o ic and
                  pe a i e, a he highe         le el of he
                  o gani a ion, impl canno e i
                    i ho   he kno ledge and
                  enco agemen of he o ne ,              aid
                  Bank , ho e fi m ep e en ed Palo
                  Al o Uni e i     p ofe o Ch i ine
                  Bla e Fo d hen he en p blic in
                  2018 i h acc     a ion of e      al
                  a a l again      hen-S p eme Co
                  nominee B e M. Ka ana gh, ho
                  denied hem.

                  Some fo me eam emplo ee               e e
                   efe ed o Bank b       he Time Up

                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 15 of 50 Page ID
                   Legal Defen e F nd,
                                   #:652an ini ia i e ha
                  connec       omen ho a e e               all
                  ha a ed a       o k i h legal and p blic
                   ela ion p ofe ional .

                  The ne allega ion come a a pe ilo
                   ime fo Sn de , 55, ho ecen l
                  d opped he eam name nde
                  p e      e f om pon o         and c i ic
                    ho aid i      a     aci . He al o face
                   he po ible e od         of hi     h ee co-
                  o ne , ho a e            ing o ell hei
                  collec i e 40 pe cen         ake in he
                  f anchi e.

                  Sn de ha gone o co                    ice in
                   ecen     eek       o defend hi       ep a ion.
                  He      ed an online media compan fo
                  p bli hing ha he aid e e
                  defama o        o ie abo          him.

                  Sn de al o i acc         ing a fo me
                  emplo ee, Ma          Ellen Blai , and he
                  landlo d of helping o o che              a e and
                  bank oll ho e         o ie . The landlo d i
                  a compan led b          he on-in-la and
                  da gh e of D igh Scha , one of he
                  mino i     o ne        eeking o ell hi
                   ha e of he eam. Blai and he
                  compan ha e denied he allega ion .
                  In an A g. 21 co         filing, la      e     fo

                                                                                /
  Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 16 of 50 Page ID
                      he compan , Com   ock Holding ,
                                    #:653
                       cha ac e i ed Sn de        p     i of
                       financial info ma ion o bol e hi
                       claim a a     pec la i e fi hing
                       e pedi ion.




LEFT: Sn de la   eek made Ja on W igh he NFL fi Black eam p e iden Ale B andon AP
RIGHT: Sn de hi ed J lie Donald on la mon h o eplace Michael a enio ice p e iden of media
 A id Riecken fo The Wa hing on Po


                       Since he fi     Po      epo , Sn de ha
                       di e ified hi     eam     enio
                       leade hip i h        o high-p ofile hi e .
                       La     eek, he named Ja on W igh , a
                       fo me NFL pla e and pa ne a he
                       con    l ing fi m McKin e & Compan ,
                       a    eam p e iden ; W igh i       he fi
                       Black pe on o hold ha i le in he
                       NFL. La     mon h, Sn de hi ed po
                       b oadca e J lie Donald on o
                        eplace Michael a       enio   ice
                       p e iden of media, making he he
                       eam highe - anking oman.

                                                                                            /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 17 of 50 Page ID
                   In hi a emen , #:654
                                  Sn de aid: I ha e
                  admi edl been oo hand -off a an
                  o ne and ha e allo ed o he              o ha e
                  da - o-da con ol o he de imen of
                  o     o gani a ion. Going fo       a d I am
                  going o be mo e in ol ed, and e
                  ha e al ead made majo change in
                  pe onnel b inging in ne leade hip
                   o d i e he c l       al an fo ma ion on
                  and off he field.

                  Sn de al o hi ed D.C. a o ne Be h
                  Wilkin on o cond c a f ll, nbia ed
                  in e iga ion of he o kplace. Man
                  fo me emplo ee         old The Po        he
                  hope he NFL ake o e he
                  in e iga ion o en           e ho o gh
                   c     in of Sn de         cond c . Se e al
                  inciden        he   eco n ed ma        iola e
                   he NFL pe onal cond c polic ,
                      hich eq i e     eam o ne ,         aff
                  membe          and pla e     o a oid
                   cond c de imen al o he in eg i
                  of and p blic confidence in he
                  Na ional Foo ball Leag e.

                   An independen in e iga ion i
                  needed, Pa e i aid. We canno
                  a epo f om hi o gani a ion o be
                      nbia ed.


                                                                                /
  Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 18 of 50 Page ID
                                   #:655




Former Washington cheerleader Tiffan Bacon Sco rb said Sn der approached her at a 2       4 charit e ent
and s ggested she join his friend in a hotel room. (Toni L. Sand s/The Washington Post)




                          A i dece
                               al
                          Ciga      moke and he la gh e and
                          cha e of mo e han 2,000 of he
                            egion       eal hie     men filled he
                          Wa hing on Hil on ball oom a Figh
                          Nigh         he ba d , bo ing- hemed
                          cha i      e en ha         a di con in ed
                          af e la        ea     edi ion      go

                                                                                                           /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 19 of 50 Page ID
                    nde a on a No#:656
                                    embe e ening in
                  2004.

                  The cen e piece of he e en , hich
                   ai ed mone fo child en cha i ie ,
                    a a bo ing ing he e o ng
                  figh e    compe ed and Wa hing on
                  chee leade     pe fo med.

                  Sn de      a n a Figh Nigh eg la ,
                  a endee      aid, b     a pho og aphe
                  cap      ed him in hi       edo ha nigh
                    i h hi a m a o nd Scha . Sn de
                    on an a c ion fo a limi ed edi ion
                  Ha le -Da id on mo o c cle,
                   pending $80,000.

                  Sco b       aid he had fini hed dancing
                  in he ing i h he eamma e
                    ea ing black b        ie , gold ho
                  and black fi hne a m        ocking      and
                   e    ned o mingling i h g e           and
                   elling copie of ha        ea     im    i
                  calenda      hen he a Sn de .




                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 20 of 50 Page ID
                                 #:657




                  Washington cheerleaders perform as part of the Fight
                  Night benefit. Scourb said this is here Sn der made
                  the suggestion. (Rich Lipski/The Washington Post)



                   Tiffan ! Sco b            ecalled Sn de
                  calling o he . Then 26, he had ne e
                   poken o Sn de befo e, he aid, and
                    a       p i ed he kne he name.

                  Sco b        ecalled a b ief, a k a d
                  con e a ion befo e Sn de               aid, Yo
                  kno , Ton i he e, and ge                  ed o
                  An hon Robe            , hi long ime f iend,
                    ho a 40 ea            old a he ime.

                  Robe      , an e e doc o , had pe fo med
                  LASIK         ge    on Sco b         he ea
                  befo e      one of he f iend had
                   ecommended him              and he aid he
                  had no iced him in Sn de                 i ea
                  FedE Field befo e a game a fe
                  mon h la e , pee ing h o gh
                  binoc la       and a ing a he .


                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 21 of 50 Page ID
                   The official oph halmologi
                                    #:658        of he
                   eam, Robe       ha kno n Sn de       ince
                   he      e e cla ma e a a Rock ille
                  high chool. A     eenage , he
                      a ched Wa hing on game       oge he
                  a Sn de       home in Sil e Sp ing,
                  acco ding o a 1999 Po          o . When
                  Sn de had one of hi fi          cce f l
                  b     ine   fo a , a 22, he and Robe
                  bo gh Po che        oge he .

                   We ha e a ho el oom, Sn de         aid
                   ha 2004 nigh , acco ding o Sco b .
                   Wh don         o and Ton go p ai
                  and ge o kno each o he be e ?

                  Sco b       aid he la ghed heepi hl
                  and ai ed fo a la gh f om Sn de
                   ha      o ld indica e he a joking. He
                  didn la gh, he aid.

                   Oh, I m o king. Ha e a g ea ime,
                  Sco b       aid he old him befo e
                  q ickl      alking back in o he c o d.
                  La e ha nigh , he confided in
                  Donald Well , he chee leade
                  di ec o , abo     he con e a ion.

                   I emembe he        a ing, Daniel
                  Sn de offe ed me he       i e i h one
                  of hi f iend ,     aid Well , ho led
                   he q ad f om 1997 o ea l 2009,
                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 22 of 50 Page ID
                    hen he a laid #:659
                                  off i h o ghl 20
                  o he emplo ee amid he economic
                  do n        n. She a mo e o le
                  p opo i ioned.




                  Anthon Roberts, left, is Sn der's longtime friend. The
                   ere classmates at a Rockville high school. (Michael
                  S. Williamson/The Washington Post)



                  T o o he people             ppo ed Sco b
                   ecollec ion of ha e ening: he
                  bo f iend a he ime, ho poke on
                   he condi ion of anon mi , and a
                  long ime f iend, ho aid Sco b                     old
                  he abo         he inciden a fe da              la e .

                  Sn de       le i be kno n he had a oom
                  in he ho el and Tiffan and hi f iend
                   ho ld go ge o kno each o he
                  be e ,      ecalled K i i Kell , a
                  cannabi ind               e ec i e ho li e
                  in Michigan. She g acef ll e i ed he
                  con e a ion.
                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 23 of 50 Page ID
                   [Ba   S l ga: The
                                 #:660 all a e clo ing
                  in on Daniel Sn de , and hi          one-
                  deaf e pon e made hing            o e]

                  Yea   la e , Sco b      aid, he i         ill
                   n    e he he Robe           kne abo
                  Sn de       ema k. Robe       did no
                   e pond o epea ed eq e            fo
                  commen f om The Po .

                   The e a po e d namic, and Dan
                  Sn de looked do n on me, Sco b
                   aid. Beca    e he po e f l and o
                  emplo e , he hink he omeho ha
                   he igh o a         he e hing    o     , o
                  make he e eq e         of     , and he
                  doe n . I    di g     ing.

                  Sco b con in ed o o k a a
                  chee leade fo fo        ea     af e ha
                  Figh Nigh , e ing a          eam cap ain in
                  2008 and ep e en ing he eam a he
                  2009 P o Bo l. A 42- ea -old ingle
                  mo he of      o o ng bo , he aid
                   he main ain a connec ion o he
                   eam chee leade        a a ideline
                  a i an , a ol n ee coaching
                  po i ion.

                  Thi i Sco b          econd allega ion of
                  inapp op ia e beha io again           a high-
                  p ofile man. In 2017, he acc         ed
                                                                                /
  Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 24 of 50 Page ID
                     ac o Je em Pi en  of e all
                                    #:661
                          a a l ing he in 2003 d ing a b ief
                          enco n e in Ne Yo k. Pi en denied
                           he allega ion, along i h imila
                          claim of e         al mi cond c b           e en
                          o he      omen. CBS canceled he d ama
                          he a        a ing in a he ime.

                           Po e f l men in po e f l po i ion
                          need o eali e ha he can do hi ,
                           he aid.




Brad Baker said Larr Michael ordered the outtake video for team owner Daniel Sn der. (Nathan Morgan for
The Washington Post)




                                                                                                          /
                  ‘For
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 25 of 50 Page ID
                                 #:662




                  Executive
                  Meeting’
                  The eq e     fo he nofficial
                  chee leade    ideo came af e a o ine
                  p od c ion mee ing in 2008,
                  acco ding o Bake , a fo me
                  p od c ion manage in he eam
                  b oadca ing depa men . The
                  chee leade      ecen l had e           ned
                  f om hei calenda       hoo ha          ea in
                  A ba.

                  Bake    aid Michael e c       ed       o
                  female colleag e and a ked him o
                    a , along i h     o male colleag e :
                  Tim DeLane , hen ice p e iden of
                  p od c ion, and Ma c D e , a
                   ideog aphe .

                  Af e Michael a ked fo he ideo of
                    he good bi , he e a an a k a d
                  pa   e, aid Bake , ho a            n       e
                    ha he      e e being a ked o do.

                   Yeah, I ll ake ca e of i ,    DeLane
                   aid, acco ding o Bake .
                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 26 of 50 Page ID
                   La e ha da , Bake
                                  #:663 aid, he alked
                  in o he edi ing oom o find DeLane ,
                  a i ed b D e , a embling foo age
                   ha incl ded m l iple ho        of
                  chee leade      e po ed nipple . Hi co-
                      o ke    appea ed i ibl
                      ncomfo able doing he o k, he
                   aid.

                   Nobod       aid an hing; i    a j
                  palpable en ion,        aid Bake , ho
                      a among ho e laid off in 2009 and
                  no li e in Na h ille.

                  The doo , hich       picall   o ld be
                  open, a       h , Bake     aid. Hi co-
                      o ke    poke in h    hed one , he
                   aid, and hen he lef he oom,
                  DeLane       old him o clo e he doo .

                  DeLane and D e          di p ed Bake
                  acco n .

                   I a ne e a ked o c ea e an
                  o     ake    ideo, and I ha e no
                  kno ledge of an one c ea ing one o
                  e en being a ked o c ea e one,       aid
                  DeLane , no       ice p e iden of
                  b oadca      and digi al con en fo he
                  A i ona Ca dinal . I ce ainl         o ld
                  ha e emembe ed ha con e a ion
                  had i happened.
                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 27 of 50 Page ID
                    I e ne e een an   hing like ha ,
                                  #:664
                   aid D e , no an independen
                   ideog aphe in Ma land. I a a
                   hoo e ; I ho i . Wha happened
                  af e I     ned i in, I can    ell o .

                  Megan Imbe , a fo me p od ce in
                   he b oadca      depa men , aid he
                    alked in o an edi ing ba in he
                    mme of 2008 and a an image on
                   he c een he lea ned ea         la e f om
                  Bake     a pa of hi        ideo: a
                   oomed-in ho of a chee leade
                  bikini bo om, foc    ed on he p bic
                  a ea.

                   I ho gh : Tha      a eall      ei d place
                  fo a ho o be       opped.     I hope
                   ha     ne e     ed fo an hing,
                  Imbe      aid.

                  The 10-min e o       ake     ideo a
                  c ea ed J ne 9, 2008, acco ding o
                  me ada a in he ideo file. A echnical
                  anal i b The Po       and a e ea che
                  f om he Info media Lab a Ca negie
                  Mellon Uni e i      fo nd no e idence
                   ha i had been manip la ed. I and a
                  p omo ional ideo b oadca         b   he
                   eam ha e ha appea o be iden ical
                  f ame f om a ople      pho o hoo ,

                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 28 of 50 Page ID
                    i h he official e#:665
                                        ion bl ed and
                   he o       ake    e ion in ha p foc              .

                  The 2010 ideo fea          ing pa l n de
                  chee leade         a c ea ed J ne 22 ha
                   ea , acco ding o i        me ada a,
                   ho l af e he ea              calenda        hoo
                  in he Dominican Rep blic. Bo h
                   ideo       ha e he ame o nd ack:
                  The Rolling S one          J mpin Jack
                  Fla h, Ae o mi h           S ee Emo ion
                  and U2        M     e io   Wa . In bo h
                  o     ake     ideo , he chee leade            look
                  di ec l a he came a epea edl .

                  The Po        ho ed he ideo           o Bank ,
                  Sco b         a o ne , ho al o
                   ep e en      Bake .

                   I i ab ol el appalling               b
                  pe hap no           p i ing      ha he
                  Wa hing on foo ball o gani a ion
                      o ld p od ce he e highl           e     ali ed
                   ideo       i ho    he kno ledge o
                  con en of he omen fea                 ed,
                  Bank        aid. The ideo appea o
                  ha e been c ea ed o e e no o he
                  p po e han o a i f             he p         ien
                  in e e       of he eam e ec i e
                  leade hip.


                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 29 of 50 Page ID
                   The fo me emplo#:666
                                    ee ho p o ided
                  bo h ideo        o The Po    de c ibed
                   eeing a p od ce        plice he foo age
                   oge he fo he 2010 ideo. Acco ding
                   o he fo me emplo ee, he p od ce
                  iden ified he foo age a        o       ake of
                   he ecen chee leade          hoo and aid
                   he ideo a being compiled fo
                  Sn de .

                  The fo me emplo ee old The Po , I
                   a ed he ideo beca          e I didn         hink
                  an one o ld belie e i             a    eal. Thi
                  fo me emplo ee decided o p o ide
                   he ideo       o The Po     af e i       J l 16
                   epo , o       of a de i e o ee he NFL
                   hold he eam mo e acco n able.

                  The p od ce did no ecall he b ief
                  e change de c ibed b         he fo me co-
                    o ke b        aid i     a pla       ible
                  beca   e he o       ake     e ep
                   oge he in a ha ed edi ing oom. The
                  p od ce        aid Michael a ked fo he
                  calenda foo age o be co ed fo                  he
                  good      ff      pa iall n de and o he
                   alacio    momen            and o plice i
                   oge he on o a DVD i led, Fo
                  E ec i e Mee ing. Michael ne e
                   aid e plici l     ha he ideo a fo
                  Sn de , acco ding o he p od ce ,
                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 30 of 50 Page ID
                    ho aid o copie
                                 #:667 e e gi en o
                  Michael.

                  The p od ce           ie ed he 2010 ideo
                  ob ained b The Po          and confi med
                  i     a hen ici . In an in e ie , he
                  p od ce e p e ed hame fo aking
                  pa in i       p od c ion. I      a
                  e      emel      np ofe ional and
                  pe e ed, he kind of c l           e ha
                      o ld onl e i       in a o ld he e
                      he e e e ba el an        omen in
                  po e f l po i ion , no h man
                      e o ce and no acco n abili , he
                  p od ce        aid.

                  Con ac ed b The Po , Michael had
                  no e plana ion fo         ho edi ed he
                      ideo    e ie ed b The Po         and aid
                  he co ld no e plain h m l iple,
                  lo e -le el emplo ee           ho o ked fo
                      he eam in diffe en      ea    aid
                  manage         had o de ed p he ideo
                  fo eam e ec i e . The fo me
                  emplo ee ho p o ided he ideo                o
                  The Po        eached o      h o gh a
                  ne         oom ip line. Bake     epa a el
                      old The Po        ha he ecalled abo
                      he 2008 e ion. Po        epo e       hen
                  con ac ed fo me emplo ee f om he
                      ame ime pe iod, incl ding he one
                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 31 of 50 Page ID
                    ho confi med making
                                  #:668 he 2010
                   ideo.

                  In in e ie          i h The Po , a         he
                  lea ned abo         he nofficial ideo fo
                   he fi      ime, e e al fo me
                  chee leade         aid he fel e ploi ed b
                  an o gani a ion ha , a he ime, paid
                   hem each abo          $1,000 pe        ea .




                  Scourby, center, and other cheerleaders dance during
                  a game in 2008. (Drew Hallowell/Getty Images)



                  Hea he T an, ho po ed fo he 2008
                  calenda , aid he a ked fo a clo ed
                   hoo , in hich onl e en ial                 aff,
                   he pho og aphe and he
                   ideog aphe          e e allo ed o a end.

                   I feel be a ed and iola ed,              aid
                  T an, ho a 29 hen he po ed
                   ople . In he a ho i ed e ion of
                   he ideo, e e al beaded necklace
                  co e ed pa         of he b ea        ; in he
                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 32 of 50 Page ID
                    na ho i ed e #:669
                                  ion, he nipple a e
                  b iefl e po ed.

                  No a 41- ea -old b         ine    anal        ,
                      he chee ed fo he eam f om 2004 o
                  2010 and ha       o ked a a ideline
                  a i an       ince hen. Sho n he 2008
                  o      ake   ideo, he aid he a                e
                  i     a compiled f om he ame foo age
                  a     he p omo ional ideo b oadca
                  on ele i ion and online.

                  Sco b        a in ol ed in bo h hoo :
                  in 2008 a a chee leade and in 2010
                  a a ol n ee helping o coo dina e
                      he hoo . She al o ie ed he ideo
                  and aid he a ce ain he foo age
                  came f om he eam            ideog aphe .

                      I m ho ified. I m na    eo    , Sco b
                      aid. The ideo a a h ge iola ion
                  of m      i e   and I.

                  Well , he long ime chee leade
                  di ec o , a      o aken aback b          he
                  ne      of he ideo       ha he c ied.

                      I o ked o ha d o p o ec hem, he
                      aid. The a e da gh e         and i e
                  and mo he . Thi i di g            ing.



                                                                                /
  Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 33 of 50 Page ID
                     Ano he fo me chee
                                   #:670leade , B i ni
                          Abell, ho e nipple           e e i ible
                           h o gh bod pain in he 2010
                          o     ake b      ai b      hed in he official
                          p omo ional ideo           ha    ea , i       ed a
                              a emen h o gh la            e Glo ia
                          All ed: If he e allega ion a e                e,
                           he     e of m image in          ch an
                          inapp op ia e manne , i ho                m
                          kno ledge o con en , i
                           ep ehen ible and appalling.




Megan Imbe , ho o ked fo he eam f om           8 o   11, aid, “The fea i in illed in emplo ee f om Da
One.” (E ich Schlegel fo The Wa hing on Po )




                                                                                                        /
                      Led b fear
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 34 of 50 Page ID
                                 #:671




                  Sho l af e     epo ing fo hei fi
                  da of o k a eam headq a e            in
                  A hb n, do en of emplo ee          aid,
                   he lea ned e e al n       i en     le :
                  Al a      call he o ne   M . Sn de        o
                   Si , ne e    Dan. Ne e look him in
                   he e e . And if he come    alking o
                      a ,   n a o nd and head in he
                  o he di ec ion.

                   The fea i in illed in emplo ee
                  f om Da One,      aid Imbe , ho
                      o ked fo he eam f om 2008 n il
                  2011. The o gani a ion i led b fea .

                  S    an Mille , a e i ed fo me
                  p e iden of a Vi ginia emplo ee
                   efe al agenc , aid he     opped
                   ending people o o k fo he eam in
                   he ea l 2000 af e g o ing appalled
                  b ho Sn de        ea ed hi emplo ee .

                   He denig a ed people. He ea ed
                      omen like e an , Mille       aid. One
                   ime, in 2000 o 2001, Mille       ecalled,
                   he go a phone call f om Sn de
                  e ec i e a i an info ming he
                  Sn de had fi ed a oman Mille had
                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 35 of 50 Page ID
                    efe ed he e beca
                                   #:672e he ho gh he
                  looked f mp        o    do d .

                   He d j      pa ed he in he hall once
                    and hen j        aid, Ge id of he ,
                  Mille     aid. The e ec i e a i an did
                  no e pond o eq e          fo commen .




                  He denigrated
                  people He treated
                    omen like
                  ser ants
                  — S a Mille , a e i ed f me e ide          f
                  a Vi gi ia em l ee efe al age c , ab
                  Da iel S de




                  Fo me e ec i e a i an            o Sn de
                  de c ibed a high-p e       e job i h
                  high      no e ha eq i e         oo
                   h ee     affe   o en    e, among man
                  o he d ie , ha hi ba ha an ample
                    ppl of C o n Ro al XR and ha
                   he end of he oile pape in hi
                  p i a e ba h oom i folded in a ho el-
                     le poin .

                  Tho e ho o k di ec l fo Sn de
                  heed a long li    of p o ocol , acco ding
                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 36 of 50 Page ID
                    o h ee fo me e #:673
                                    ec i e a i an :
                  Don         peak oo lo dl ; ne e ea in
                  f on of him; don go o he ba h oom
                      nle     ano he a i an i a ailable o
                  co e he phone ; don                 ake a l nch
                  b eak, b       if o m           ea a    o
                  de k, make             e he food doe n
                   mell; clean he o ne                de k each
                  mo ning, en            ing ha hi calenda
                  and dail ki chen men a e in he
                  p ope loca ion and ha hi pape
                  clip all face he ame di ec ion.




                  Sn der, ith general manager Vinn Cerrato, in 1999,
                  the ear he bo ght the team. (Bill O'Lear /The
                  Washington Post)



                  Female a i an                aid addi ional
                  di ec i e of en p             hem in no- in
                   i a ion : Wea heel b                don le
                   o        heel clack lo dl . Wea         ma
                  b     ine    a i eb       be p epa ed o           n
                  do n         o fligh    of     ai    and p again
                                                                                /
  Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 37 of 50 Page ID
                     fo ice f om he ki#:674
                                       chen in he
                           ba emen , hich Sn de p efe ed
                           o e he ice f om he ki chen on he
                           e ec i e floo .

                            When he an              ome hing, he
                             an ed i 10 min e ago, a fo me
                           e ec i e a i an             aid. I can        ell
                             o ho m ch             nning I did.         I a
                           d enched in          ea mo e of en han
                           no . Fo ice c be . I fel like pa of m
                           job de c ip ion appa en l               a
                           cock ail ai e           in he e ening.




Shannon Slate said she tried to lodge a se ual harassment complaint but as told, “This is a sports
organi ation; men dominate it.” (Jesse Dittmar for The Washington Post)

                                                                                                     /
                  A ack f
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 38 of 50 Page ID
                                 #:675




                  h a
                   e   ce
                  Fo me emplo ee f om ac o
                  Sn de        en e, in in e ie     , coffed
                  a     ha he con ide ed he eam
                  inadeq a e h man e o ce
                  depa men : one f ll- ime emplo ee
                      ho epo      o he chief financial
                  office . While he eam code of
                  cond c fo bid           n elcome o
                      n olici ed e   al ad ance     and
                  cond c ha c ea e an in imida ing,
                  ho ile o offen i e o king
                  en i onmen , do en of omen aid
                   he     o inel e pe ienced n elcome
                  ad ance .

                   Thing     ha go on he e o ld ne e
                  go on in a no mal office,       aid
                  Michelle Te ie , he eam p blic
                   ela ion di ec o f om 2000 o 2004.
                   Being f iendl      a    aken a an
                  in i a ion o make commen . I a
                  co ne ed in office .       The e o ld be
                  no one el e a o nd, and he fli ing

                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 39 of 50 Page ID
                   and he inn endo#:676
                                     a , and he ake
                  i oo fa .

                  Since 2016, he eam lone h man
                   e o ce       affe ha   epo ed o Choi,
                   he chief financial office , ho e
                  handling of      o i a ion de c ibed
                  b fo me emplo ee deepened a
                   en e ha he eam code of cond c
                   ega ding e      al ha a men and
                  gende eq ali      e i ed onl on pape .

                  Choi, ho ha       o ked fo he eam
                   ince 2009, declined an in e ie
                   eq e     h o gh a eam poke man.

                  In ea l 2016, Shannon Sla e, a 22-
                   ea -old college in e n a he ime,
                   aid he me       i h Choi o     o file a
                  complain again      San o , hen 40.

                  In a phone in e ie , Sla e de c ibed
                  he inc ea ing le el of di comfo a
                  San o p         ed he h o gho     he
                  in e n hip. I    a ed i h dail      i i
                   o he de k and n an ed gif          ch a
                  a eam i o o a a e bo le.




                  It as like fresh
                  meat to a pack of                                             /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 40 of 50 Page ID
                   ol es e er time a
                                 #:677


                  ne pack of interns
                   o ld come in
                  — Brittan Pareti, a D.C.-area marketing
                  e ec ti e ho orked in Washington’s
                  comm nit and charitable programs from
                  2 7 to 2 12




                  One da af e         o k, Sla e aid, San o
                  called he , a king abo        he fa o i e
                  ba   and he he            he o ld da e him.
                  San o       o ld    op b dail and
                  commen on he clo hing, he aid,
                  incl ding a da       he o e a bl e d e
                   he con ide ed p ofe ional and
                  San o    old he , Tha         a li le oo
                   ho fo me no o look a .

                  Co n eled b         o female     pe i o ,
                  Sla e aid, he en o Choi. Hi
                   eac ion ma ked an end o Sla e
                  ca ee in p ofe ional po           .

                   He ba icall       aid:     Thi i a po
                  o gani a ion; men domina e i ,            Sla e
                   ecalled.    Yo ha e         o op ion :
                  Keep o       di ance f om Ale , o          o
                  can end he in e n hip ea l . I ended
                   he in e n hip ea l .

                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 41 of 50 Page ID
                   Sla e acco n a#:678 ppo ed b a
                  college oomma e he old a he ime
                  a        ell a b Sla e olde      i e .

                      Ig e     he kind of an ed o            eep
                  i        nde he     g,    aid A hle Sla e, a
                  nann in Monmo h Beach, N.J. I
                      an ed o call hem and a k hem
                      ha he hell a           ong i h hem.

                  San o declined o commen .

                  Unde Choi, an email en o all
                  emplo ee in 2017 pa ked o                age
                  among omen. The Po              ob ained a
                  cop of he email.

                  The email, en b J lie Kalmanide ,
                      he eam        ole h man e o ce
                  emplo ee, incl ded a li         of cond c
                  policie . Among hem, Kalmanide
                       o e, I ha al o been eq e ed
                      ha , if a all po ible, female a e no
                  p e en in an foo ball a ea           hile he
                  pla e       a e he e.

                  The implica ion, made clea in follo -
                      p in     c ion b      eam e ec i e ,
                  acco ding o fo            omen, a     ha
                      he     e e a di      ac ion o pla e .



                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 42 of 50 Page ID
                                 #:679




                  A e ail f   he ea    e- e      h a
                   e   ce de a e , i h highligh i g added b The
                  Wa hi g   P



                  The    aid e ec i e      old female
                  emplo ee     ha , a a p ac ical ma e ,
                  men gene all      ho ld pe fo m an
                   a k ha eq i ed going o he fi
                  floo a eam headq a e                 he e
                   he locke    oom, eigh oom, aining
                   oom and eam dining oom a e
                  loca ed. If omen e e a igned             ch
                  a a kb      co ld no delega e, he
                    e e old, he co ld go do n ai
                  onl if accompanied b a male
                  emplo ee.

                  Kalmanide , ho no           o k in
                  h man e o ce fo D.C. Uni ed,
                  Wa hing on Majo Leag e Socce
                  cl b, aid in a    a emen o The Po
                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 43 of 50 Page ID
                    ha he email a #:680i en b enio
                  e ec i e         he declined o name.
                  Kalmanide         epo ed di ec l      o Choi.

                   A hei      eq e , I di          ib ed he
                  email o all       aff.    I had no
                  in ol emen in he c ea ion of hi
                  in      c ion,     he     o e.

                  Women in he eam              ale , ma ke ing
                  and pon o hip depa men                   ho
                  migh be e co ing clien            f om he
                  f on lobb        o he p ac ice field      aid
                   he polic p e en ed h ee op ion :
                  Lead hei g e             a o nd he ide of
                   he b ilding and do n a hill on a pa h
                       ed b golf ca        o each he field;
                  di ec clien        o alk hem el e do n
                   he     ai ca e and o       o he field hile
                  e plaining ha he            o ld ha e o
                    alk a o nd he b ilding and mee
                   hem o      ide; o       iola e he polic and
                  e co g e          do n he        ai ca e hei
                  male colleag e           e e allo ed o
                  acce .

                   We a e ad l        in a o kplace, one
                  female fo me ma ke ing emplo ee
                   aid. Women e e p ofe ionall
                  d e ed.       Tha        on he men fo no
                  being able o keep i p ofe ional.

                                                                                /
  Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 44 of 50 Page ID
                                   #:681




Rachel Engleson said she reported Michael's un elcome o ertures to her direct boss, and it helped — for a
time. (Nathan Morgan for The Washington Post)




                            Big idea
                           ign ed
                           In Ma 2018, Sn de made a deci ion
                            ha , fo a fe mon h , ga e man
                            o nge        affe     hope he eam
                           c l     e a finall abo              o change:
                           He hi ed B ian Lafemina, hen a
                            enio      ice p e iden a he NFL, a
                            he eam p e iden of b                ine
                           ope a ion and chief ope a ing office .
                                                                                                            /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 45 of 50 Page ID
                   Lafemina, hom #:682
                                 Sn de p blicl
                  p ai ed fo    f e h hinking and big
                  idea , go o o k.

                  He p blicl ackno ledged ha a
                   ea on icke     ai ing li     he eam
                  once claimed incl ded 200,000
                  people no longe e i ed. He offe ed
                  di co n ed icke         o go e nmen
                  emplo ee , co           and e ice
                  membe . And he pledged o            ea
                  [fan ] he a      he o gh o be
                    ea ed.

                  In e nall , Lafemina di       ib ed
                  copie of The Fi e D f nc ion of a
                  Team o f on -office manage ,
                  hoping o p      ac l        al hif ba ed
                  on he leade hip man al le on on
                       , commi men and acco n abili .
                  When he lea ned ho female
                  emplo ee had been ea ed, he
                   e ponded      if l .

                  Rachel Engle on a          he me enge . A
                  2010 Ma land g ad a e, he aid he
                  end ed ea       of e      al ha a men
                  f om Michael d ing he a cen f om
                   npaid in e n o enio di ec o of
                  ma ke ing and clien       e ice .


                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 46 of 50 Page ID
                   I a ed i h commen
                                 #:683     abo he
                  hai and o fi , he aid, and i
                  e cala ed o ki e on he cheek, a
                       gge i e email and n elcome h g .
                  Nea l all of ho e o e      e    e e in
                  f on of o he , he aid, making he
                  h milia ion o e.

                  Beca     e Engle on had no fai h in he
                   eam h man e o ce office, he
                   aid, he info med he      pe i o a
                   he ime, Ja on F iedman, ho offe ed
                   o ell Michael o lea e he alone.
                  Acco ding o Engle on, F iedman did
                   o, and i helped fo a ime       n il
                  Michael, ho a mo e han 30 ea
                  olde and a enio      ice p e iden ,
                   e    med hi    n elcome o e     e a
                    aining camp in 2013.

                  In an in e ie      i h he The Po ,
                  Michael denied epea ed in ance of
                  ha a men and an imp ope
                   o ching b     ackno ledged making
                  one inapp op ia e ema k in he
                  p e ence, hich he declined o de ail.

                   The e e e hing      ha    e e aid and
                  done in p blic in ol ing Rachel ha I
                  ha e apologi ed fo , Michael aid.


                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 47 of 50 Page ID
                                 #:684




                  The arri al of Brian Lafemina, righ , as presiden of
                  b siness opera ions and chief opera ing officer
                  seemed o herald change, b Sn der fired him less
                   han eigh mon hs in o he job. (Rick Cario i/The
                  Washing on Pos ) ((Pho o b Rick Cario i/The
                  Washing on Pos ))



                  F iedman did no e pond o me age
                      eeking commen .

                  Se e al ea         la e , af e Lafemina
                  a i al, Engle on eq e ed a mee ing
                      i h hi ne dep ie , S e en Ziff and
                  Jake B e, o ell hem ho                 he eam
                      ea ed omen.

                      The needed o kno              ha he          e e
                  ge ing in o,        aid Engle on, no 31.
                      And I needed o kno , fo m o n
                  f      e, if he place a going o
                  change.

                  Engle on aid he old Ziff and B e
                  abo     Michael ha a men . She al o
                      old hem abo         he eam inadeq a e
                  p oce      fo    epo ing ha a men and
                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 48 of 50 Page ID
                   he a ine of confiding
                                 #:685     in an
                  e ec i e clo e o Sn de .

                   The      e e ho ified,       aid Engle on,
                    ho ep       hile eco n ing he
                  con e a ion. I co ld no look hem
                  in he e e. I a looking a he g o nd
                   he en i e ime. The bo h aid, Thi
                  i no no mal, and hi i no oka ,
                  and hi i no           ha i    like an   he e
                  el e.



                       S bscribe no   o s ppor jo rnalism ha
                                      ma ers.


                                 Tr 1    o th or $1




                  Lafemina follo ed p once he a
                  info med, acco ding o Engle on. He
                  b o gh in a con         l an f om Ne
                  Yo k o lead o kplace aining on
                   e      al ha a men          he fi      ch
                    aining a anged b           he eam, he
                   aid, d ing he eigh - ea en e.

                  Lafemina and Ziff declined o
                  commen fo hi            o . B e co ld no
                  be eached o commen .



                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 49 of 50 Page ID
                   No e e one ha #:686
                                  ed Lafemina i ion
                  fo a ne e a. Hi       h ee- ea b         ine
                  plan, hich incl ded limi ing he
                  n mbe of FedE Field icke
                  a ailable o opponen       fan on he
                   e ale ma ke , p edic abl      e    l ed in
                   ho - e m financial decline in
                  e change fo       ha he en i ioned a
                  long- e m gain . B      af e one
                  financial q a e      ho ed a       eep
                   e en e d op, Sn de fi ed him and
                     o of hi dep ie Dec. 26, 2018,
                  af e le    han eigh mon h on he
                  job. B e had e igned Dec. 21.

                  Emplo ee         e e info med ha
                  af e noon in a ha il called mee ing
                  led b Te      Ba eman, a fo me eam
                  e ec i e hom Sn de had ecen l
                   ehi ed. The eam declined o make
                  Ba eman a ailable fo an in e ie .

                  Acco ding o Engle on and e e al
                  o he      ho a ended he mee ing,
                  Ba eman o gh o alla conce n ,
                  e plaining ha he o gani a ion o ld
                  be going back o ho        hing      e e.

                   Wha do o mean, Back o ho
                   hing     e e?    Engle on ecalled
                  a king.

                                                                                /
Case 2:20-mc-00076-MWF-MRW Document 16-7 Filed 09/03/20 Page 50 of 50 Page ID
                   Wi hin i mon h#:687
                                  , Engle on a
                  among mo e han 40 emplo ee
                  one-fo     h of he eam non-foo ball
                    aff      ho lef he eam, con inced
                   he c l    e change he had been
                  co n ing on o ld ne e come.

                  Alice C i e con ib ed o hi           epo .

                  Read mo e:

                  Ho Daniel Sn de became an NFL
                  o ne 20 ea       ago

                  Who i Be h Wilkin on? La         e
                  leading Wa hing on NFL eam
                  in e iga ion ha high-p ofile hi o .

                  Je      B e e : Daniel Sn de i
                  de imen al o he elfa e of he NFL.
                  He m       go.

                  The i e and fall of La    Michael,
                  fo me     oice of he Wa hing on NFL
                   eam




                                                                                /
